Titone, J.,
dissents and votes to reverse the order, grant the motion and dismiss the complaint, with leave to replead, with the following memorandum: After the infant plaintiff (then three years old) was hospitalized for the fourth time in less than two years, his attending physicians recommended to the defendant department of social services that he not be returned to his parents at that time, as his father’s residence (his parents were paramours who then lived apart from each other) was reportedly in a store which could not be checked for lead content by the health department. The decision to remove custody on the ground of an emergency (see Family Ct Act, § 1024) was apparently made on a Friday; Wayne was scheduled to be released from the hospital on the following Monday. A neglect petition was filed and a preliminary hearing was held on the emergency removal petition. Custody was continued in the department of social services, which had placed the child in foster care. Several months later, the temporary order of custody was vacated and Wayne was returned to the custody of his parents. Subsequently, an' affirmative finding of neglect was made. Plaintiffs commenced the instant action to recover monetary damages for the alleged unauthorized removal of Wayne from the custody of the plaintiff mother, for alleged violations of plaintiffs’ civil rights, for alleged personal injuries and for alleged loss of society and companionship. In my view there is no indication that defendant acted in other than good faith and defendant established its immunity from civil liability for the emergency removal. (Family Ct Act, § 1024, subd [c].) Plaintiffs may have a cause of action for the alleged civil rights violations, but it is impossible to make such a determination from the four comers of the pleading. (See Guggenheimer v Ginzburg, 43 NY2d 268, 275.) Plaintiffs did not even make reference to statutory authority allowing monetary damages for these violations, should they have occurred. Accordingly, the complaint should be dismissed with leave to replead. (See Cushman & Wakefield v John David, Inc., 23 AD2d 827.)